  Case 18-04284         Doc 31     Filed 10/09/18 Entered 10/09/18 10:02:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04284
         SHRITA DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/16/2018.

         2) The plan was confirmed on 05/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04284        Doc 31        Filed 10/09/18 Entered 10/09/18 10:02:21                   Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                    $410.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $410.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $31.28
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $19.68
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $50.96

Attorney fees paid and disclosed by debtor:                    $78.24


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
BANK OF AMERICA                   Unsecured         500.00           NA            NA            0.00         0.00
CHASE                             Unsecured         500.00           NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,154.00       7,413.60      7,413.60           0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      9,457.60       8,791.60      8,791.60           0.00         0.00
COMCAST                           Unsecured      1,200.00            NA            NA            0.00         0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA            NA            0.00         0.00
COMMONWEALTH EDISON               Unsecured         800.00      1,149.16      1,149.16           0.00         0.00
DUPACO COMMUNITY CREDIT           Secured            25.00           NA         954.00          27.26         2.78
DUPACO COMMUNITY CREDIT           Unsecured           0.00           NA            NA            0.00         0.00
DUPACO COMMUNITY CREDIT           Unsecured           0.00           NA            NA            0.00         0.00
DUPACO COMMUNITY CREDIT           Unsecured           0.00           NA            NA            0.00         0.00
DUPACO COMMUNITY CREDIT           Unsecured         929.00           NA            NA            0.00         0.00
EXETER FINANCE LLC                Unsecured      3,885.00       3,754.40      3,754.40           0.00         0.00
HONOR FINANCE                     Secured        3,675.00     10,351.11      10,351.11        270.15        58.85
HONOR FINANCE                     Unsecured      7,047.59            NA            NA            0.00         0.00
ISAC                              Unsecured      5,519.00     12,155.80      12,155.80           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         409.00        409.57        409.57           0.00         0.00
NAVIENT                           Unsecured      1,420.00            NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC             Unsecured      3,317.00       4,717.78      4,717.78           0.00         0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         500.00      1,873.35      1,873.35           0.00         0.00
QUANTUM3 GROUP LLC                Unsecured            NA         566.03        566.03           0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,552.00     10,699.19      10,699.19           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured     12,351.00     52,462.49      52,462.49           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      5,210.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      5,127.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      5,030.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,732.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,250.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,818.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,514.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,008.00            NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-04284        Doc 31       Filed 10/09/18 Entered 10/09/18 10:02:21                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured      2,914.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      2,842.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      2,701.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      2,612.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,845.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured         600.00           NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured         517.00           NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured         401.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured           0.00           NA           NA             0.00        0.00
VERIZON                          Unsecured            NA       1,332.42     1,332.42            0.00        0.00
Wow                              Unsecured         900.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                  $0.00
      Mortgage Arrearage                                     $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                           $10,351.11             $270.15                 $58.85
      All Other Secured                                    $954.00              $27.26                  $2.78
TOTAL SECURED:                                          $11,305.11             $297.41                 $61.63

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $105,325.39                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $50.96
       Disbursements to Creditors                                 $359.04

TOTAL DISBURSEMENTS :                                                                             $410.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-04284         Doc 31      Filed 10/09/18 Entered 10/09/18 10:02:21                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
